In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-22-00169-CV
                              ________________________


                  IN THE INTEREST OF L.M. AND S.M., CHILDREN



                          On Appeal from the 46th District Court
                                 Hardeman County, Texas
                Trial Court No. 11,876, Honorable Dan Mike Bird, Presiding


                                    September 16, 2022

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

       SW appeals from an order terminating her parental relationship with LM and SM.

The statutory grounds underlying the trial court’s decision were section 161.001(b)(1) (D),

(E), (N), (O), and (P) of the Texas Family Code. That the Texas Department of Family

and Protective Services (Department) proved them go unquestioned on appeal. Instead,

SW asserts that both legally and factually insufficient evidence supported the finding that

termination was in the children’s best interests. We overrule the issue and affirm.
       Law

       The standard of review is that discussed in In re J.W., 645 S.W.3d 726, 740–41

(Tex. 2022). We apply it here.

       Next, the indicia described in Holley v. Adams, 544 S.W.2d 367 (Tex. 1976) guide

a decision regarding a child’s best interests. See id. at 371–72 (listing the factors); In re

M.D.W., No. 07-22-00083-CV, 2022 Tex. App. LEXIS 519, at *8–9 (Tex. App.—Amarillo

July 26, 2022, no pet.) (mem. op.) (the same). Those indicia are non-exhaustive, and the

absence of evidence addressing one or more does not bar termination if the remainder

of that evidence otherwise allows a factfinder to form a strong conviction or belief that a

child’s best interests favors termination. In re M.D.W., 2022 Tex. App. LEXIS 519, at *9.

And, included in that relevant evidence is the proof underlying one or more statutory

grounds for termination found by the court. Id. Finally, a “child’s need for permanence

through the establishment of a ‘stable, permanent home’ has been recognized as the

paramount consideration. . . .” Id. at *9–10.

       Application of Law

       The Department removed the children from SW upon discovering the latter’s

involvement with illegal drugs. Furthermore, her youngest child, born in August 2020,

had methamphetamines in her system at birth. Since their removal, the children resided

with a family member who cared to adopt them. That family member, whom the children

called “Mom,” attended to their needs and provided them a stable home in which they

thrived. The group also had bonded to each other.

       On the other hand, SW admitted to being “homeless,” unemployed, and without a

mode of transportation. She also was unable to explain why she failed to submit to the



                                                2
multiple drug tests required of her. Moreover, evidence revealed her to be pregnant at

the time of trial. When asked whether she knew if the infant would be “born addicted to

methamphetamine,” she indicated that she did not know. And though SW did not want

her parental rights terminated, she, nonetheless, thought that the best thing “right now”

was to give up her children.

        Other evidence illustrated that SW completed services required of her. Yet, a

witness assigned to supervise her progress opined that “although [SW] had done her

services initially, she has not continued to progress towards being ready for motherhood.”

The same witness also testified not only to the multiple times SW failed to submit to drug

testing but also to being unaware of SW having produced a “clean hair follicle drug screen

throughout the life of this case.”

        As argued by SW, no witness expressly testified that termination “was in the

children’s best interests.” 1 Yet, she cited us to no authority requiring someone to utter

those or similar buzz words. Nor does the statute require that someone, either expert or

lay, so expressly opine. Rather, the trial court may terminate upon finding, by clear and

convincing evidence, the existence of a statutory predicate and “that termination is in the

best interest of the child.” TEX. FAM. CODE ANN. § 161.001(b)(1), (2).

        Simply put, the evidence established that, post-removal, the children lived in a

stable, caring environment permitting them to thrive. So too did it illustrate their biological

mother to be a drug-addicted, homeless, and unemployed person who remained

unprepared for motherhood despite being afforded services and opportunity to improve.



        1One did state that the children’s best interests favored their being adopted by the person in whose
care they currently resided and she believed “the best interest of the children is for them to grow up in the
household that they’re already living in and thriving in.”

                                                     3
That provided the trial court with the requisite evidentiary basis to find termination of the

parental relationship to be in the best interests of LM and SM. This is especially so when

SW could not say if her future children would be born drug-free. We affirm the trial court’s

order terminating the parental relationship between SW and her two biological children

LM and SM.



                                                         Brian Quinn
                                                         Chief Justice




                                             4